Case 2:19-cv-05602-JLS-DFM Document 15 Filed 07/01/20 Page 1 of 1 Page ID #:5352




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   STEVEN VICENTE SIMMONS,                   Case No. CV 19-05602-JLS (DFM)

            Petitioner,                      Order Accepting Report and
                                             Recommendation of United States
               v.                            Magistrate Judge

   RAYMOND MADDEN,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. Petitioner did not file any objections by the deadline.
  The Court accepts the report, findings, and recommendations of the Magistrate
  Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition and dismissing this action with prejudice.



   Date: July 1, 2020                         ___________________________
                                              JOSEPHINE L. STATON
                                              United States District Judge
